DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the limitation “preferably a rechargeable energy storage unit”, the examiner is unclear about the metes and bounds of the claim.  Is applicant stating the battery source is rechargeable or not?  To further, prosecution, the examiner has interpreted the claim as the rechargeable energy storage unit is an alternative. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (2016/0282232) in view of Runcie et al. (2015/0142337).

	With respect to claim 1, Murphy teaches in Fig. 3 a mobile device for detecting state parameters and operating parameters of vibrating machines (300), the device comprising: sensor units (100-103); and an evaluation unit (105) connected to the sensor units (100-103), the measurement data [0022] detected by the sensor units (100-103) being wirelessly transmittable [0036] to the evaluation unit (105), and wherein at least four sensor units [0025] form a sensor network (i.e. a network created by sensors 100-103), the sensor units (100-103) being detachably fastenable (via magnetic attachment [0026]) to the vibrating machine (300) at a distance from each other with an undetermined orientation/direction (as seen in Fig. 3).
	Murphy the sensor unit being equipped with at least three acceleration sensors oriented orthogonally to each other and an integrated circuit for processing the measurement data detected by the sensor units, wherein the at least three acceleration sensors of a sensor unit define a local coordinate system X1, Y1, Z1, wherein the local measurement data detected in a sensor unit relates to the spatial axes thereof, wherein the sensor units include a gravity sensor for detecting the orientation/direction of the local coordinate system X1, Y1, Z1 in space, and wherein the 
	Runcie et al. teaches similar sensors where the sensor unit (300) is equipped with at least three acceleration sensors oriented orthogonally to each other [0050] and an integrated circuit for processing the measurement data detected by the sensor units (i.e. as indirectly taught in [0067-0078]), wherein the at least three acceleration sensors of a sensor unit (i.e. the three axis sensors of 300) define a local coordinate system X1, Y1, Z1 (i.e. x, y, z as its own coordinate system [0050]), wherein the local measurement data (i.e. the acceleration data for that sensor) detected in a sensor unit (300) relates to the spatial axes thereof (i.e. its own coordinate system), wherein the sensor units (300) include a gravity sensor (i.e. an algorithmic portion of the sensor) for detecting the orientation/direction of the local coordinate system X1, Y1, Z1 in space (i.e. as the sensor detects gravity using the three axis sensors and the sensed biases in each axis at rest [0067]), and wherein an evaluation unit (i.e. control logic) includes an apparatus (i.e. embedded system) for transforming the local measurement data (for each sensor) into a superordinate uniform coordinate system Xo, Yo, Zo (i.e. a coordinate system that takes all the data from each sensor and using that data to created values using one coordinate system without the need for knowing different orientations or distances between sensors [0067-0073]), taking into account the measurement data of the gravity sensor [0067-0076].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor unit of Murphy to include the three axis acceleration sensing structure and corresponding control logic as taught by Runcie et al. because Runcie et al. 
	The method of claim 14 is performed during the operation of the rejected claim 1. 

	With respect to claim 2, Murphy as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensor network includes at least six, preferably at least eight, sensor units.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sensor network to include six, preferably at least eight, sensor units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Further, such a modification to increase the amount of sensor units from the taught 4 to 8 would increase the accuracy of that system, providing more data for analysis.

With respect to claim 3, Murphy as modified teaches wherein the sensor network includes a communication module/gateway (i.e. as part of 105) for coordinating the data flow [0027] from and to the sensor units (100-103).

With respect to claim 4, Murphy as modified wherein the acceleration sensors are designed as a piezoelectric component (disclosed in [0020] of Runcie as accelerometers, reading on the claimed “piezoelectric component”).



	With respect to claims 6 and 16, Murphy as modified teaches wherein a time window [0016] for the measurement operations has a duration of a maximum of 0.1 ms or a maximum of 0.05ms, in the sensor units [0033].

	With respect to claim 7, Murphy as modified teaches wherein the sensor units (100-103 as modified) have a data memory (230) for the temporary storage of the measurement data [0021].  

With respect to claim 8, Murphy as modified teaches wherein the sensor units include a radio module for the wireless exchange of data [0002], but remains silent regarding the radio frequency of the radio module being in a range between 400 MHz and 900 MHz or in a range between 2.4 GHz and 6 GHz.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the frequency of the radio module to be in a range between 400 MHz and 900 MHz or in a range between 2.4 GHz and 6 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233



With respect to claim 11, Murphy as modified teaches wherein the device includes an energy storage unit for supplying the device with electrical energy (240).

With respect to claim 12, Murphy as modified teaches wherein the sensor units (100-103) include magnets [0026] for the detachable fastening to a vibrating machine (300).

With respect to claim 13, Murphy as modified teaches a vibrating machine (300), comprising: a device according to the rejected claim 1, and a vibrating conveyor (i.e. a motor capable of being used in a conveyor, insofar as what is structurally recited).

With respect to claim 15, Murphy as modified teaches the method wherein the vibrating machine (300) is capable of comprising a rectangular vibrating frame, which is formed by side plates and cross members connecting the side plates, wherein a sensor unit (100-103) is fastened at least in each of the four corner areas of the vibrating frame and/or in the end areas of the exciter cross member and/or in the end areas of the cross members (as the machine does not further define the method steps of claim 14, as the sensors of Murphy due to their magnetic attachment are capable of being attached to any machine under analysis).



With respect to claim 18, Murphy as modified teaches the method wherein the measurement data ascertained in the sensor units (100-103, as modified by Runcie et al.) is transformed into the coordinate system Xo, Yo, Zo predefined by the vibrating axis (of the sensor) and the machine axes of the vibrating machine (i.e. as the transformation is performed to unify all the sensor collected data from the machine, therefore, the processing transforms that individual data into data that relates to the machine and it’s rotational axis during operation).
	
	With respect to claim 19, Murphy as modified teaches the method wherein the measurement data is visualized (via a display capable of being) on a wireframe model of the vibrating machine (as there is no active step of providing a wireframe model of the machine nor does what is displayed, i.e. a wireframe model, have an interrelationship with the machine itself or the recited method steps, thereby merely reading as nonfunctional descriptive material).	
	
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (2016/0282232) in view of Runcie et al. (2015/0142337), as applied to claim 1, further in view of  Gao et al. (2015/0233792).

With respect to claim 9, Murphy as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the device includes a router, which is connected 
Gao et al. teaches a similar system that includes a router (130, Fig. 1), which is connected between a sensor network (as seen in Fig. 1) and an evaluation unit (140) for exchanging data between the sensor network and the evaluation unit [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Murphy to include the router of Gao et al because Gao et al. teaches the router allows for preprocessing to occur, for example sending alarms prior to sending data to the evaluation unit [0098], thereby improving the detection accuracy of Murphy, allowing an alarm to be initiated before sever damage occurs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garvey, III et al. (2006/0017821) which discloses a method and apparatus for inspecting equipment using focal plane array imaging sensor data and dynamic sensor data. 
Shen et al. (6,560,552) which discloses a technique for detecting problems in a rotating machine is configured by the user specifying components and the functional characteristics of a particular installation of a rotating machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853